September 28, 1987




Honorable Benlamin Euresti. Jr.          Ouinion No. JM-799
Cameron Count; Attorney
Courthouse - 974 E. Harrison Street      Re: Whether the    Cameron County
Brownsville, Texas 78520                 Bail Bond Board     is authorized
                                         to set a limit      on the value
                                         amount of bonds    which a corp-
                                         orate surety may   provide

Dear Mr. Euresti:

    You ask:

             Does the Cameron County Bail Bond Board have
          the authority to set a limit on the value amount
          of bonds that the corporate surety can make?

    You provide the following factual background:

            The Cameron County Bail Bond Board pursuant to
         Vernon's Civil Statutes Art. 2372p-3 oversees the
         licensing and regulating of bail bondsmen in said
         county.    Under  Section   7(a)   a  corporation
         certified to do business by the State Board of
         Insurance has applied for a license. Said corpor-
         ation has met all necessary legal requirements to
         qualify for a license.

     Section 6(g) article 2372p-3, V.T.C.S., provides:

             No bondsman may execute, in any county, bail
          bonds that in the aggregate exceed 10 times the
          value of the property held as security on deposit
          or in trust under Subsection (f).of this section.
          A county officer or employee designated by the
          board shall maintain a current total of the
          bondsman's potential liability on bonds in force,
          and no further bonds may be written by or accepted
          from the bondsman when the limit is reached. When
          a bondsman's total liability on judgments nisi
          reaches two times the same amount as he has on
          deposit as security, no further bonds may be



                              p. 37,76
                                                                         ,

Honorable Benjamin Euresti, Jr. - Page 2   (JM-799)




         written until the bondsman posts additional
         security as required in this subsection.         A
         bondsman whose license is effective may, at any
         time, by posting additional security, increase the
         bondsman's limit.

     Section 7, article 2372p-3 states:

            (a) Wherever in this Act any person is required
         or authorized to give or execute any bail bond,
         such bail bond may be given or executed 'by such
         principal and any corporation authorized by law to
         act .as surety. When any such corporation author-
         ized by law to act as a surety undertakes to be a
         surety on a bail bond, such corporation, before
         being acceptable as a surety on a bail bond, shall
         be required to meet the applicable requirements
         prescribed by Section 6 of this Act before being
         acceptable as a personal surety on a bail bond;
         Subsection (g) of Section 6 does not apply to a
         corporate surety.

            (b) The certificate of authority to do business
         in this state issued to a corporation by the State
         Board of Insurance pursuant to Article 8.20,
         Insurance Code, as amended, shall be conclusive
         evidence as to the sufficiency of the security,
         the corporation's solvency, or its credits.
         (Emphasis added.)

     Section 7(a), article 2372p-3, expressly provides that subsection
(g) of section 6 does not apply to a corporate surety. Section 7(b)
further provides that the certificate of authority issued to a
corporation by,the State Board of Insurance is conclusive evidence as
to the sufficiency of the security, the corporation's solvency, or its
credits.

     Accordingly, the Cameron County Bail Bond Board is not authorized
to set a limit on the value amount of bonds which a corporate surety
may provide where the corporation has been issued a certificate of
authority to do business in this state by the State Board of Insurance
pursuant to article 8.20, Insurance Code and has met the requirements
of section 6, article 2372p-3, V.T.C.S.

                            SUMMARY

             The Cameron County Bail Bond Board is not
          authorized to set a limit on the value amount of
          bonds which a corporate surety may provide where




                                p. 3777
Honorable Benjamin Euresti, Jr. - Page 3   (JM-799)




          the corporation has been issued a certificate of
          authority to do business in this state by the
          State Board of Insurance pursuant to article 8.20,
          Insurance Code and has met the requirements of
          section 6, article




                                       JIM     MATTOX
                                       Attorney General of Texas

MARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                 p. 3778